Citation Nr: 0127005	
Decision Date: 12/05/01    Archive Date: 12/11/01	

DOCKET NO.  00-21 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for arthritis of both 
knees.

2.  Entitlement to service connection for arthritis of the 
lower back.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

Upon review of this case, it is unclear whether the veteran 
wishes to pursue the issue of entitlement to a total 
disability rating based upon individual unemployability.  
Inasmuch as this issue has not been developed or certified 
for appellate review, it is not for consideration at this 
time.  It is, however, being referred to the RO for 
clarification, and, if necessary, appropriate action.  


REMAND

The veteran in this case seeks service connection for 
arthritis of the lower back and both knees.  In pertinent 
part, it is argued that, while playing on his squadron's 
volleyball team in service, the veteran injured his lower 
back and both knees, residuals of which he still suffers.  

In that regard, service medical records are negative for 
evidence of chronic knee or low back disabilities, including 
osteoarthritis.  In fact, the earliest clinical indication of 
the presence of a chronic knee disability of any kind is 
revealed by VA outpatient treatment records dated in May 
1988, more than 40 years following the veteran's discharge 
from service, at which time he received a diagnosis of 
degenerative joint disease of both knees.  A chronic low back 
disability was first noted no earlier than 1998, more than 50 
years following the veteran's separation from service.  
Radiographic studies conducted at that time revealed the 
presence of spondylolisthesis at the level of the 4th and 5th 
lumbar vertebrae, as well as stenosis and "considerable" 
degenerative changes in the facet joints of the veteran's 
lower back.  

The Board notes that, in correspondence of early December 
1999, one of the veteran's private physicians indicated that 
he was currently treating the veteran "for severe 
degenerative joint disease involving both of his knees, as 
well as degenerative disc disease and spondylolisthesis of 
the lumbar spine."  Reportedly, he had been informed by the 
veteran that, while in the military, he (i.e., the veteran) 
had developed swelling and pain in his knees and lower back, 
and, on several occasions, required fluid to be removed from 
his knees.  Apparently, based on such evidence, the veteran's 
private physician concluded that there was "a reasonable 
possibility" that the veteran's knee injuries in service had 
"contributed significantly to the development of degenerative 
joint disease in his knees, and degenerative disc disease and 
spondylolisthesis in his lumbar spine."  

The Board observes that, based upon a review of the veteran's 
file, it would appear that the private physician who rendered 
the aforementioned opinion first saw the veteran no earlier 
than 1999.  At present, it is unclear whether all records of 
treatment of the veteran by that physician are currently a 
part of the veteran's claims folder.  Moreover, it does not 
appear that the veteran has yet been afforded a VA orthopedic 
examination for compensation purposes.  Under such 
circumstances, further development of the evidence will be 
undertaken prior to a final adjudication of the veteran's 
current claims.

Finally, during the pendency of this appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires the VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  As part of the 
notice, the VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant, and which 
part, if any, the VA will attempt to obtain on behalf of the 
claimant.

In light of the aforementioned, and because of the change in 
the law brought about by the VCAA, a remand in this case is 
required.  Accordingly, the case is REMANDED for the 
following action:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to December 1999, the date of 
the most recent pertinent evidence of 
record, should be obtained and 
incorporated in the claims folder.  The 
RO should additionally attempt to obtain 
any and all records of treatment of the 
veteran by E. C. Hodeen, M.D., the 
private physician who offered an opinion 
as to the etiology of the veteran's 
chronic low back and knee disabilities.  
Once again, any records obtained should 
be made a part of the veteran's claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.

2.  The veteran should then be afforded a 
VA orthopedic examination, to include all 
appropriate studies, in order to more 
accurately determine the exact nature and 
etiology of his current low back and 
bilateral knee disabilities.  All 
pertinent symptomatology and findings 
should be reported in detail.  Following 
completion of the examination, the 
orthopedic examiner should specifically 
comment as to whether the veteran 
currently suffers from chronic low back 
and knee disabilities, and, if so, 
whether those disabilities are as likely 
as not the result of some incident or 
incidents of the veteran's period of 
active military service.  Should it be 
determined that the veteran does, in 
fact, suffer from chronic low back and 
knee disabilities, and that such chronic 
knee disabilities had their origin during 
the veteran's active service, an 
additional opinion is requested as to 
whether the veteran's low back disability 
is proximately due to, the result of, or 
aggravated by his chronic knee 
disability.  All such information and 
opinions, when obtained, should be made a 
part of the veteran's claims folder.  The 
claims file and a separate copy of this 
REMAND must be made available to and 
reviewed by the examiner prior to 
conduction and completion of the 
examination.

3.  Thereafter, the RO should review the 
claims file, and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Public Law No. 
106-475, and its implementing 
regulations, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in the 
Act and regulations are fully complied 
with and satisfied.  

4.  The RO should then readjudicate the 
veteran's claims for service connection 
for arthritis of the knees and lower 
back.  Should the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  The purpose of this REMAND is to obtain additional 
evidentiary development, and to comply with recently enacted 
legislation.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




